NUMBER 13-08-00127-CV
                                  COURT OF APPEALS
                      THIRTEENTH DISTRICT OF TEXAS
                         CORPUS CHRISTI - EDINBURG


REVEILLE TRUCKING, INC.,                                                                    Appellant,


                                                    v.


LOERA CUSTOMS BROKERAGE, INC.,                                                               Appellee.


                       On appeal from the 197th District Court
                            of Cameron County, Texas.


                                  MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Yañez and Wittig1
               Memorandum Opinion by Justice Don Wittig

        This is a bailment case that addresses the application of proportionate responsibility

and attorney’s fees to a bailment contract. Appellant, Reveille Trucking, Inc. (“Reveille”),

presents four issues. It claims the trial court erred by amending the judgment, applying the


    1
      Retired Justice Don W ittig assigned to this Court by the Chief Justice of the Suprem e Court of Texas
pursuant to TEX. GOV’T CODE ANN. § 74.003 (Vernon Supp. 2004).
doctrine of proportionate responsibility, and that damages and attorney’s fees are

recoverable under bailment for breach of contract. We affirm in part and reverse and

remand in part.

                                   I. BACKGROUND

       Reveille had a long-term business relationship with Loera Customs Brokerage, Inc.

(“Loera”), appellee.   Reveille delivered loaded trailers to Loera, who would perform

customs services. Loera then would facilitate delivery of the loaded trailers to Mexico, and

the empty trailers were then returned to Loera’s facility. Four of Reveille’s trailers were

discovered missing after Reveille had delivered them to Loera. Three of the trailers had

definitely been returned to Loera after their initial trip into Mexico. Loera allowed Olson

International, a different entity, to reuse these trailers without permission of Reveille.

Apparently, these trailers were not re-delivered to Loera, but were, in any event, missing.

The proof concerning the fourth trailer indicated it was initially delivered to Loera by

Reveille, but whether or not it was ever re-delivered to Loera after its use was in question.

       Reveille brought suit against Loera under a bailment theory, including both

negligence and contract theories. The jury found in favor of Reveille and against Loera on

the issues. Under the court’s charge, bailment was defined as follows:

       “Bailment” means: (1) the delivery of personal property from one person
       to another for a specific purpose; (2) acceptance by transferee of the
       delivery; (3) an agreement that the purpose will be fulfilled; and (4) an
       understanding that the property will be returned to transferor.

(Emphasis in original). Question one of the court’s charge asked: “Did a bailment exist

between Reveille and Loera which required Loera to be responsible for the safekeeping

of the returned empty trailers until they were to be picked up by Reveille?” The jury



                                            2
answered: “Yes.”2 Question two inquired whether the bailment was for the sole benefit

of Reveille. The jury answered: “No.” Question three inquired whether Loera failed to

comply with the bailment agreement. The jury answered “Yes.”

        Question four, conditioned upon a “Yes” answer to question three (that Loera

failed to comply with the bailment agreement), asked whose negligence proximately

caused the occurrence in question. The jury answered “yes” to Reveille, Loera, and

Olson, and in the next question apportioned the negligence 20 percent to Reveille, 40

percent to Loera and 40 percent to Olson. In the final question submitted to the jury, the

jury found $36,000 in damages. On appeal, Reveille theorizes that the fourth trailer, with

a value of $8,000, was subtracted from the damages it sought of $42,000. This is

consistent with the proof that three trailers were initially returned to Loera from Mexico,

but the fourth trailer may not have been returned. The parties stipulated to the amount

of attorney’s fees of $29,890.52. Judgment was first entered in favor of Reveille and

against Loera for $36,000, plus the stipulated amount of attorney’s fees.

        Loera subsequently filed a motion to modify, correct, or reform the judgment. This

motion was based solely upon the “doctrine of proportionate responsibility.” In the

motion, Loera argued to the trial court that Olson was designated as a responsible third

party and accordingly, the damages should be reduced by the negligence of both Olson

and Reveille. This was error, according to Reveille, because Reveille elected to recover

under contract, which was correctly reflected in the original judgment signed by the trial

court and which also provided for attorney’s fees. As we indicated, the original judgment



    2
      Throughout its brief, Loera argues to the contrary of this “Yes” answer yet fails to directly address the
finding except in its later “no evidence” issue.

                                                      3
awarded damages of $36,000, plus the stipulated attorney’s fees.

                                      II. BAILMENT

         In its first three issues, Reveille argues that the bailment case was submitted

under both a contract and negligence claim. Accordingly, the trial court erred by granting

Loera’s motion to amend and by not allowing recovery for breach of the bailment

contract. Loera provided not only custom brokerage services on the freight, but also

loading, unloading, and warehousing services.            According to Loera, “this is what

happened.” Other brokers do not have a warehouse and yard, and therefore do not

provide these additional services.

         Reveille was transporting products for New Process Steel for ultimate delivery to

Olson at its maquiladora in Mexico. Reveille had done business with Loera for many

years, since approximately 1997 or 1998. Reveille had no contract with Olson. Reveille

claimed an oral agreement, an implied agreement, and a longstanding working

relationship with Loera. Loera claimed its only contract was with Olson.

         Reveille delivered its trailers with products to Loera, who would sign Reveille’s bill

of lading. Both the trailers and products were left with Loera. Loera would then complete

the customs paperwork and Olson would pick up the trailers, transport the cargo to

Mexico, and return the empty trailers to Loera.         One side of Loera’s lot had loaded

trailers for pickup and the other side, separated by a fence, housed the returned empty

trailers. Reveille dropped off and picked up two to four trailers each day. The empty

trailers were then returned to Reveille’s lot in Harlingen. This process continued for many

years.

         Reveille employee, Juan Leal, testified that Reveille had an agreement (oral) to

                                               4
drop the trailers in Loera’s yard. Loera accepted the delivery of the trailers by signing the

applicable bills of lading. Loera performed its services both for customs brokerage and

to facilitate the transportation of the cargo to Mexico. Juan Leal further testified:

        Q:    Were the trailers supposed to be returned to Loera’s place of business?

        A:    Yes sir.

        Q:    And were they to remain parked there until Reveille could go and retrieve

              their trailer?

        Q:    Yes, sir.

        Loera was not supposed to reuse Reveille’s trailers on its own without Reveille’s

knowledge. If Loera ran out of space, it called Reveille to come pick up the trailers. Four

trailers were lost or missing over several months beginning in late 2002 and into early

2003.

        According to the paperwork and testimony, three of the four missing trailers were

returned from Mexico to Loera’s yard. Loera then allowed the trailers to be re-used for

a second trip into Mexico without Reveille’s knowledge or consent. These trailers were

lost or missing and formed the basis of Reveille’s claims.

                                    A. STANDARD OF REVIEW

        Claims for breaches of bailment agreements generally can be brought as contract

or tort claims depending on the particular facts of the case and the type of action the

plaintiff chooses to assert. Barker v. Eckman, 213 S.W.3d 306, 310 (Tex. 2006). The

rights and obligations of the parties to a bailment agreement must be analyzed in light

of the particular facts and the claims asserted. Id. at 311. We review de novo the issue

of applying the proportionate responsibility statue, a question of law, because it involves

                                             5
application of well-established rules of statutory construction. First Am. Title Ins. Co. v.

Combs, 258 S.W.3d 627, 631 (Tex. 2008); see also State v. Shumake, 199 S.W.3d 279,

284 (Tex. 2006); Boenig v. StarnAir, Inc., 283 S.W.3d 444, 446 (Tex. App.–Fort Worth

2009, no pet. ) (statutory construction is a question of law, and our review is accordingly

de novo).

                                         B. ANALYSIS

         Loera argues that the determination of the type of damages arising from a

bailment relationship is established by a review of the facts, pleadings and relationships

of the parties. It cites Trammell v. Whitlock, 242 S.W.2d 157, 159 (Tex. 1951). Trammell

holds:

         In so far as the verdict states a "special contract" of the bailee to be
         responsible for any and all damage, there is no evidence to support it. The
         liability of the defendant-petitioner accordingly must rest on his failure to
         exercise reasonable care for the bailed article, as in the usual care of a
         bailment for mutual benefit. If, assuming the fact of bailment, the evidence
         still presented a fact question of negligence, then the mere finding of a
         bailment would not support a judgment for the plaintiff bailor; but if, on the
         same assumption, the record compelled the conclusion of negligence,
         judgment should have been rendered in the trial court for the
         plaintiff-respondent, instead of the petitioner bailee, and the rendition of
         such judgment by the Court of Civil Appeals was proper.

Id. However, Trammell is inapplicable because the court therein clearly concludes there

was no evidence to support a finding that there was a contract that, in effect, made

Whitlock an insurer. Id. Reveille did not plead or submit an issue like Trammell that

would make Loera an insurer. And significantly, in the present case, there is evidence

of a contract. In Trammell, the supreme court also found error by the trial court in

granting a judgment notwithstanding the verdict because Trammell established a

bailment based upon negligence, even though negligence was not submitted to the jury.

                                               6
Id. at 160.

       Loera goes on to argue that the testimony of the parties underscores the fact that

Reveille’s claim could not be based in contract because there was no such oral

agreement.     It cites Prime Prods. v. S.S.I. Plastics, 97 S.W.3d 631, 635 (Tex.

App.–Houston [1st Dist.] 2002, pet. denied). “In a bailment for the mutual benefit of the

parties, and in the absence of a special contract, the bailee is held to an ordinary or

reasonable degree of care.” Id. (citing Trammell, 242 S.W.2d at 159).          In Prime, no

evidence was presented “to raise a fact issue that SSI enlarged its liability by agreement

to be responsible for the bill of lading, or inspecting and securing the mold, or closing the

door of Con-Way's truck.” Id. at 636. “A bailee for hire is not made an insurer by

implication; there must be clear and explicit contractual language to show that the bailee

assumed an obligation to pay the bailor for damages not caused by the bailee's

negligence.” Id. While Prime showed presumptive negligence by SSI, SSI then

provided undisputed evidence that the property in question was damaged by Con-Way’s

failure both to secure the mold in its truck and to close the truck door. Id. “There was no

evidence of negligence in SSI's transfer of the mold to Conway.” Id.

       Here, the jury found Loera failed to perform the bailment agreement, which called

for its safekeeping of the returned empty trailers until they were picked up by Reveille.

       Reveille responds that it did not and does not argue for some absolute insurance

for the trailers, but rather that the trailers were held by Loera to be returned to Reveille

and were not to be re-used without its permission. Herein lies the central factual dispute

of this case. Reveille put on evidence that there was an oral agreement that Loera would

hold and return Reveille’s trailers. Loera took the position it had no oral agreement with

                                             7
Reveille, and that its only agreements were with Olson. Contrary to this argument, the

jury found there was a bailment between Reveille and Loera, that the bailment was not

for the sole benefit of Reveille, and that Loera failed to comply with the agreement. Thus,

the jury rejected Loera’s position, and its supporting testimony to the contrary, by its

answers to questions one through three.

       Both parties cite McKenzie Equipment Co. v. Hess Oil & Chemical Corp., 451
S.W.2d 230 (Tex. 1970). Loera relies on the following language therein: “The common

law liability of a bailee to a bailor for loss or damage to the bailed property is limited to

the consequence of the bailee's fault or negligence. This liability may be enlarged to

place a greater risk upon the bailee by agreement of the parties.” Id. at 230. The

supreme court held that because the written lease language provided for full

responsibility and liability on the bailee, the bailee had liability:     “The parties did

contemplate such losses and agreed at the outset of their contract that ‘full responsibility

and liability’ would fall upon the lessee.” Id. at 231. Loera points out that McKenzie

recites: “It is true that the courts have usually construed a promise by the bailee to return

the property in as good condition as when received as not enlarging the common law

liability. . . .” Id. However, the bailment contract in this case, as found by the jury, was

for the return of Reveille’s trailers with no contemplation of the reuse of the trailers

without permission. See DeLaney v. Assured Self Storage, 272 S.W.3d 837, 839 (Tex.

App.–Dallas 2008, no pet.) (citing Berlow v. Sheraton Dallas Corp., 629 S.W.2d 818, 821

(Tex. App.--Dallas 1982,writ ref'd n.r.e.) (“In order to constitute a bailment, there must be

a contract, express or implied, delivery of the property to the bailee, and acceptance of

the property by the bailee.”)).

                                             8
       Loera next cites Barnett-Miron Enterprises, Inc. v. Roneal Martin, Inc., 742 S.W.2d
530, 532 (Tex. App.–Fort Worth 1987, no pet.). There, the jury found the bailee failed

to act in a reasonably prudent manner, but such failure was not the proximate cause of

the loss to the appellee of its skis. Id. The bailee perhaps erred in either delivering the

skis to a third party or allowing the third party to have possession of them; however, the

proximate cause of the loss of the skis was a fire, not caused by the fault of the third

party or the bailee. Id. “It was an ‘explained’ fire. That being true, the presumption of

loss due to fault on the part of the bailee is overcome.” Id.

       This third party fire loss case is not on point. Here the jury found both Loera and

Olson 40 percent negligent. Therefore, negligent fault and causation were found against

Loera. But the negligence finding is not necessarily material to the contract claim. More

to the point, the jury found a bailment agreement between Reveille and Loera, and that

Loera failed to comply with the agreement.

       Loera heavily emphasizes the relationships and dealings between Olson and

Loera, Reveille and New Process Steel, and New Process Steel and Olson. It argues

that Olson had full control of the movement of Reveille’s trailers. Yet, the record reflects

Loera signed off for receipt of the trailers by signing Reveille’s bill of lading. Loera all but

ignores its central role as a customs broker and agent dealing both with Reveille and

Olson. And Loera’s argument ignores the very basis of Reveille’s claim, that Reveille

agreed to drop off its trailers to Loera, which performed customs work and arranged for

Olson to pick up and re-deliver the trailers to Loera within seventy-two hours. Indeed the

jury found Olson 40 percent negligent. But Reveille did not claim any contract or other

damages against Olson. The only breach of contract claim was by Reveille against

                                               9
Loera.

         Loera acknowledges that claims for breaches of bailment agreements generally

can be brought as contract or tort claims, depending on the particular facts of the case

and the type of action the plaintiff chooses to assert; See Barker, 213 S.W.3d at 310.

Here, Reveille pled both negligence and contract. Loera argues that Reveille’s claims

against Loera sounded in tort, not contract. Its basis for this argument is that there was

in fact, no express, implied or oral contract agreement. Nevertheless, the jury found

otherwise and the record supports the findings.

         Loera argues Olson, and not Loera, caused the loss of the trailers. However, the

existence of a bailor/bailee relationship is not determined by the circumstances that bring

about the damage or loss. Cessna Aircraft Co. v. Aircraft Network, L.L.C., 213 S.W.3d
455, 463 (Tex. App.–Dallas 2006, pet. denied).         Rather, we consider the traditional

elements of a bailment. Id. We have already discussed testimony supportive of an oral

agreement by Loera with Reveille. The foundation of a bailment lies in contract. Sanroc

Co. International v. Roadrunner Transp., Inc., 596 S.W.2d 320, 322 (Tex. Civ.

App.–Houston [1st Dist.] 1980, no writ).          “The agreement of the parties may be

expressed, implied, or quasi and constructive, and is governed by the rules which apply

to other contracts.”      Id. (citing Adair v. Roberts, 276 S.W.2d 565 (Tex. Civ.

App.–Texarkana 1955, no writ)). An agent may make a contract for his undisclosed

principal and that principal may sue on the contract. Id. (citing First National Bank of

Wichita Falls v. Fite, 115 S.W.2d 1105 (1938)). A contract of bailment may arise by

implication of law, if through the proof of sufficient circumstances the implied relationship

of bailor and bailee is shown to rest upon a substantive foundation. Id. Acceptance of

                                             10
the property and of the responsibilities accompanying the relationship may be proved

directly or by circumstances. Id.

        Even if we were to accept Loera’s argument that there was no express oral

contract, it defies common sense and everyday business practice to unilaterally drop off

a trailer loaded with over 40,000 pounds of steel, in a stranger’s yard, near the border,

without an implied or constructive arrangement that Loera would accept the delivery for

the purpose of further transfer, and then accept back the same Reveille trailer upon its

return by Olson. This arrangement spanned at least six years.

       Reveille argues, and we agree, that when a party tries a case on alternative

theories of recovery and a jury returns favorable findings on two or more theories, the

party has a right to a judgment on the theory entitling him to the greatest or most

favorable relief. Boyce Iron Works, Inc. v. Sw. Bell Tel. Co., 747 S.W.2d 785, 787 (Tex.

1988). The rules of civil procedure also mandate that a judgment be framed to give the

party all the relief to which he may be entitled. TEX . R. CIV. P. 301.

       Loera moved the trial court to modify the judgment on the basis of Chapter 33 of

the civil practice and remedies code. See TEX . CIV. PRAC . & REM . CODE ANN . § 33.002

(Vernon 2008). In granting Loera’s motion, the trial court erroneously applied this law.

Reduction in damages under comparative negligence is applicable to negligence actions

only and not to recoveries for breach of contract. Sassen v. Tanglegrove Townhouse

Condominium Ass'n, 877 S.W.2d 489, 493 (Tex. App.–Texarkana 1994, writ denied); see

also JCW Elecs., Inc. v. Garza, 257 S.W.3d 701, 702 (Tex. 2008) (providing that Chapter

33 of the Texas Civil Practice and Remedies Code apportions responsibility among those

responsible for damages in “any cause of action based on tort”). Furthermore, bailment

                                            11
is a contract action, therefore attorney’s fees are recoverable. Allright, Inc. v. Guy, 696
S.W.2d 603, 605 (Tex. App.–Houston [14TH Dist.] 1985, no writ).

                             III. PRESENTMENT OF ATTORNEY’S FEES

       Responding to Reveille’s fourth issue regarding its entitlement to attorney’s fees,

Loera argues that Reveille is not entitled to attorney’s fees because a proper

presentment for fees was not made to Loera. It cites Texas Civil Practice and Remedies

Code section 38.002 and Jones v. Kelley, 614 S.W.2d 95, 100 (Tex. 1981) (providing that

a necessary requisite for the recovery of attorney's fees is the presentment of the

contract claim to the opposing party and the failure of that party to tender performance;

the statute is to "be liberally construed to promote its underlying purposes"). Loera also

cites Ellis v. Waldrop, 656 S.W.2d 902, 905 (Tex. 1983), holding that in order to recover

attorney’s fees in a suit "founded on" a written contract under this article, a plaintiff must

plead and prove that presentment of a contract claim was made to the opposing party

and that the party failed to tender performance. See id. Ellis more narrowly holds that

an essential element to recovery of attorney's fees under Chapter 38 in a suit based on

contract is "the existence of a duty or obligation which the opposing party has failed to

meet." See Brainard v. Trinity Univ. Ins. Co., 216 S.W.3d 809, 818 (Tex. 2006).

       Reveille counters that Loera made no objection to the trial court when evidence

of attorney’s fees was offered. We agree. Rule 33.1 of the Texas Rules of Appellate

Procedure, entitled "Preservation of Appellate Complaints," requires, as a prerequisite

for presenting a complaint for appellate review, the record must show that: (1) the

complaint was made to the trial court by a timely request, objection, or motion that the

stated the grounds for the ruling that the complaining party sought from the trial court with

                                             12
sufficient specificity to make the trial court aware of the complaint, unless the specific

grounds were apparent from the context. TEX . R. APP. P. 33.1(a).

       Loera is further burdened with its own stipulation concerning attorney’s fees.

Before resting, Reveille’s attorney offered into evidence, without objection--actually by

agreement--a stipulated sum of attorney’s fees in the amount of $29,890.52.              A

stipulation is an agreement, admission, or other concession made in a judicial proceeding

by the parties or their attorneys. ExxonMobil Corp. v. Valence Operating Co., 174
S.W.3d 303, 311 (Tex. App.–Houston [1st Dist.] 2005, pet. denied) (citing Rosenboom

Mach. & Tool, Inc. v. Machala, 995 S.W.2d 817, 821 (Tex. App.–Houston [1st Dist.]

1999, pet. denied)). It constitutes a binding contract between the parties, may be used

to limit or exclude the issues to be tried, and even obviates the need for proof on the

litigable issue. Id. “In construing a stipulation, a court must determine the intent of the

parties from the language used in the entire agreement, examining the surrounding

circumstances, including the state of the pleadings, the allegations made therein, and the

attitude of the parties with respect to the issue.” Id. (citations omitted.)

       In context, Reveille’s counsel indicated that the testimony concerning attorney’s

fees would indicate a value of $29,890.52.         Counsel for Loera announced:        “So

stipulated, your Honor.” No restrictions on the use of the stipulation or offer of proof of

attorney’s fees was made by either party.          The stipulation was received without

reservation or any objections, thus obviating the need for further proof on the issue of

attorney’s fees. Id.; see Sunbelt Constr. Corp. v. S & D Mechanical Contractors, Inc.,

668 S.W.2d 415, 418 (Tex. App.–Corpus Christi 1983, writ ref’d n.r.e.) (an affidavit filed

by the movant's attorney setting forth his opinion regarding reasonable attorney's fees

                                             13
is sufficient when uncontroverted). Thus, Loera has not preserved any error as to this

argument.

                                    IV. NO EVIDENCE

       By cross-point, Loera contends there was no evidence that it made an agreement

with Reveille for the safe return of the trailers and therefore, there cannot be a finding of

bailment as a matter of law.

       An appellate court will sustain a legal sufficiency or "no-evidence" challenge if the

record shows: (1) the complete absence of a vital fact, (2) the court is barred by rules

of law or evidence from giving weight to the only evidence offered to prove a vital fact,

(3) the evidence offered to prove a vital fact is no more than a scintilla, or (4) the

evidence establishes conclusively the opposite of the vital fact. City of Keller v. Wilson,

168 S.W.3d 802, 810 (Tex. 2005). In conducting a legal sufficiency review, we must

consider the evidence in the light most favorable to the appealed order and indulge every

reasonable inference that supports it. Id. at 821-22; Harris County v. Vernagallo, 181
S.W.3d 17, 24 (Tex. App.–Houston [14th Dist.] 2005, pet. denied); Prairie View A & M

Univ. v. Brooks, 180 S.W.3d 694, 705 (Tex. App.–Houston [14th Dist.] 2005, no pet.).

The evidence is legally sufficient if it would enable reasonable and fair-minded people to

reach the decision under review. Keller, 168 S.W.3d at 827-28; Vernagallo, 181 S.W.3d

at 24; Brooks, 180 S.W.3d at 705. This court must credit favorable evidence if a

reasonable trier of fact could have so found, and disregard contrary evidence unless a

reasonable trier of fact could not have so found. Ingram v. Deere, 288 S.W.3d 886, 893

(Tex. 2009); Columbia Med. Ctr. of Las Colinas, Inc. v. Hogue, 271 S.W.3d 238, 248

(Tex. 2008); Keller, 168 S.W.3d at 827; Vernagallo, 181 S.W.3d at 24; Brooks, 180
14
S.W.3d at 705. The trier of fact is the sole judge of the witnesses' credibility and the

weight to be given their testimony. Keller, 168 S.W.3d at 819; Vernagallo, 181 S.W.3d

at 24; Brooks, 180 S.W.3d at 705.

        Juan Leal testified that Reveille had an agreement to drop trailers with Loera in

Brownsville. Loera would accept delivery by signing a bill of lading. This facilitated

Loera’s brokerage business and customs work. The trailers were to be returned to

Loera’s yard and remain parked until Reveille picked them up. Loera had no authority

to then reuse the trailers without the knowledge of Reveille.             Loera’s owner

acknowledged the practice of dropping the trailers off at a special place and that the

owners picked the trailers up. Loera’s owner admitted that Reveille was not called to

authorize the reuse of the trailers. On other occasions, Loera’s employee, Carlos

Macias, called for permission to reuse the trailers. Reveille was clear that its agreement

with Loera called for the drop off and pick up of its trailers at Loera’s facility. “Our

agreement was to pick up and deliver at the same spot.”

        Loera’s witnesses said there was no contract with Reveille. Its only material

contractual dealings were with Olson, who in fact instructed Loera to reuse the Reveille

trailers. Macias, Loera’s employee who dealt with Reveille, had no authority to make any

arrangements with Reveille. The proof was obviously conflicting. Conflicting testimony

was also presented about whether Loera would contact Olson to arrange delivery and

return of the trailers, or whether Olson alone directed the delivery and return of the

trailers.

        “To give appropriate deference to the factfinder's conclusions and the role of a

court conducting a legal sufficiency review, looking at the evidence in the light most

                                           15
favorable to the judgment means that a reviewing court must assume that the factfinder

resolved disputed facts in favor of its finding if a reasonable factfinder could do so.”

Hogue, 271 S.W.3d at 248. Here, the jury decided the disputed evidence in favor of

Reveille. We conclude that more than a scintilla of evidence supports the jury’s findings.

         Loera concludes: “Alternatively, the existence of facts proving the lack of a

bailment was so contrary to the overwhelming weight and preponderance of the evidence

that there can be no conclusion other than that no bailment existed.” This sentence is

the full extent of the argument on this issue.3 Without analysis, argument, or citation to

evidence or authority, this argument is waived. Clearview Props., L.P. v. Property Tex.

SC One Corp., 287 S.W.3d 132, 142 (Tex. App.–Houston [14th Dist.] 2009, pet. filed)

(citing TEX . R. APP. P. 38.1(h); San Saba Energy, L.P. v. Crawford, 171 S.W.3d 323, 338

(Tex. App.–Houston [14th Dist.] 2005, no pet.)). We cannot review an issue on appeal

when it is not supported by argument or citation to applicable legal authority. Birnbaum

v. Law Offices of G. David Westfall, P.C., 120 S.W.3d 470, 477 (Tex. App.–Dallas 2003,

pet. denied) We overrule Loera’s cross-point.

                                            V. CONCLUSION

         We sustain Reveille’s issues. We overrule Loera’s cross point. We affirm the

portion of the trial court’s amended judgment finding liability in favor of Reveille. We

reverse the trial’s court application of proportionate responsibility to the bailment contract

findings, and denial of attorney’s fees. We remand with instructions to enter judgment

in favor of Reveille and against Loera for $36,000, plus attorney’s fees in the amount of

$29,890.52, together with costs of court, prejudgment and post judgment interest, and

   3
       Loera seem ingly attem pts to raise a factual sufficiency issue.

                                                      16
such other relief to which Reveille may be entitled.




                                                       DON WITTIG,
                                                       Justice

Delivered and filed
the 29th day of June, 2010.




                                          17